Case 4:19-cv-00279-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 05/22/19 Page 1 of 4

FILED IN THE DISTRICT COURT
ROGERS COUNTY OKLAHOMA
IN THE DISTRICT COURT OF ROGERS COUNTY APR 11 2013
STATE OF OKLAHOMA
CATHI EDWARDS, COURT CLER
DEPUTY
Floyd McCleland, le:
Plaintiff, )
)
* ) CASE NO.: CS- A144 = |
) Jury Trial Demanded Attorneys lien
claimed
Scott Stewart j
Defendant. )

PETITION

COMES NOW, the Plaintiff, Floyd McCleland by and through his attorney, Jeffrey L.
Edwards of Flynn of Flynn, Edwards and O’Neal, PLLC, and for his cause of action against

Defendant states as follows:

1. The Plaintiff, Floyd McCleland, is a citizen and resident of Rogers County, Foyil,

Oklahoma, and has been at all relevant times herein.

2. The Defendant, Scott Steward, is believed to be a citizen and resident of Lonoke

County, Austin, Arkansas.

3. The collision which gives rise to this Petition occurred on State Highway 66 in

Claremore, Rogers County, Oklahoma, on or about May 12", 2017.

EXHIBIT

   
Case 4:19-cv-00279-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 2 of 4

4. That on or about May 12", 2017 the Defendant, Scott Steward, was driving
south on State Highway 66, in the inside lane of travel when, having missed his turn, he began
to make a U-Turn so that he could enter the northbound lane of State Highway 66. Plaintiff,
Floyd McCleland, was also traveling south on State Highway 66 in the inside lane. The
Defendant did, suddenly and without signaling his intention to turn his vehicle from a direct
course of travel down State Highway 66, begin to make a U-turn and is so doing causing the
vehicle driven by the Plaintiff to collide with the trailer being pulled by the Defendant, such

collision occurring in the Plaintiff's lane of travel.

5. At the aforesaid time and place, the Defendant, Scott Steward, owed the Plaintiff
and others lawfully on the roads a duty to operate his motor vehicle safely and to exercise
ordinary care so as to not negligently cause injury to those persons lawfully on the roadway to

include the Plaintiff, Floyd McCleland.

6. In breach of a duty of care, the Defendant Scott Stewart, was guilty of one or

more of the following negligent acts and/or omissions:

a. . Making an improper U-Turn,

b. Failing to keep a proper lookout under the circumstances as they existed at the
time,

Cc. Failing to use proper turn signals,

d. Failing to keep his vehicle under control,

e. Failing to yield right of way to the Plaintiff,

f. Negligent driving,

g. Reckless driving,

h. Failure to keep vehicle under control,
Case 4:19-cv-00279-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 05/22/19 Page 3 of 4

f. Generally failing to act as a reasonable careful and prudent person would act
under the circumstances and filing to appreciate the great risk of harm his action
would have upon the persons of the Plaintiff.

7. At the time of this incident, the Plaintiff was following all the rules of

the road and driving in a careful and prudent manner and his actions did not

contribute to the happening of this collision.

8. That the injuries and damages caused to Plaintiff, Floyd McCleland,
were due to the recklessness and carelessness and negligence of the Defendant,
Scott Stewart, which recklessness and negligence were the proximate cause of said

damages and injures.

9. As a direct result and proximate consequence of the negligent acts of the
Defendant, Scott Stewart, the Plaintiff, Floyd McCleland, sustained damage to his vehicle and is
entitled to recover the cost of such damage. Defendant also suffered serious injuries, both
temporary and permanent to his person; has endured pain and suffering in the past and will
certainly experience pain and suffering in the future; has undergone extensive medical care and
treatment and will likely continue to undergo medical care and treatment in the future as a
result of these injuries and will continue to suffer, great pain, anguish and physical and mental
suffering; he has incurred large medical expenses in the past and will certainly continue to incur
medical expenses in the future, Plaintiff, Floyd McCleland has sustained lost wages in the past

~ and will continue to incur lost wages in the future, all to his detriment in the sum and amount
in excess of the minimum amount required for federal court jurisdiction in diversity of

citizenship cases.
Case 4:19-cv-00279-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 05/22/19 Page 4 of 4

WHEREFORE, PREMISES CONSIDERED, The Plaintiff, Floyd McCleland, prays for
judgment against the Defendant, Scott Stewart, in the sum and amount in excess of the
minimum amount required for federal court jurisdiction in diversity of citizenship cases as will
fairly compensate the Plaintiff for his injuries, losses, and damages as herein above alleged, for

cost; and for all other just and proper relief to which he may show themselves entitled.

 

Flynn, Edwards, & O’Neal, PLLC
P.Q. Box 170

Roland, OK 74954

Phone (918) 323-4351

Fax (918) 518-0504

Attorney for the Plaintiff
